DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 February 2022 has been entered.
 
Status of Claims
Claims 1-6 of US Application No. 16/729,673 are currently pending and have been examined.  Applicant amended claims 1 and 3 and added claims 5 and 6.  
Claims 1-6 are allowed. 

Response to Arguments
The previous rejections of claims 1-4 under 35 USC § 101 are withdrawn. Applicant amended independent claims 1 and 3 to include an actual use or application of an identified abstract idea.  

Allowable Subject Matter
Claims 1-6 are allowed over the prior art of record.

The closest prior art of record under 35 USC § 103(a) is Modica et al. (US 2014/0197967 A1, “Modica”) in view of Harris et al. (US 10,948,927 B1, “Harris”).

The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Modica, discloses a system that detects when vehicle bunching is about to occur or is already occurring within a given transit system. The system resolves the bunching using an event and tone based system which regulates the arrival and departure times of vehicles at vehicle stops. Also, an embodiment includes a method for receiving location information for a plurality of vehicles along a route, determining a relative distance between a first vehicle of the plurality of vehicles and at least a second vehicle of the plurality of vehicles as a function of the received location information, and generating an action signal for at least one of the plurality of vehicles located on the route, wherein the action signal is in response to the determined relative distance.

Harris discloses that autonomous vehicles may be dynamically directed to rendezvous with autonomous vehicle trains or convoys. Current location and/or route information of the Autonomous Vehicle Train (AVT) may be received by an autonomous vehicle. The autonomous vehicle may compare its current location and/or route information to determine a rendezvous point with the AVT. The autonomous vehicle may route itself to the rendezvous point with the AVT. Once there, the autonomous vehicle may verify the identification of the AVT, such as by using sensors/cameras to verifying a lead vehicle of the AVT (e.g., by verifying make/model, color, and/or license plate). The autonomous vehicle and lead vehicle may communicate to allow the autonomous vehicle to join the AVT. A minimum level of autonomous vehicle functionality may be verified prior to the autonomous vehicle being allowed to join the AVT. As a result, vehicle traffic flow and travel experience by passengers may be enhanced.

With respect to independent claim 1, Harris taken either individually or in combination with other prior art of record fails to teach or suggest: transmit an instruction for transport operation to the respective vehicle control apparatus installed in each of all remaining vehicles other than the one or more vehicles to be changed among the plurality of vehicles and each of the one or more vehicles for replacement such that over a time period from when each of the one or more vehicles for replacement starts traveling on the path until the vehicle for replacement finishes one lap of the path, a time 2Application No. 16/729,673 Reply to AA of February 1, 2022, and FOA of October 25, 2021 interval at which each of all the remaining vehicles and the one or more vehicles for replacement passes an arbitrary point on the path becomes approximately constant; [[and]] instruct each of the one or more vehicles to be changed to leave the path after a corresponding one of the one or more vehicles for replacement finishes the one lap of the paths and calculate (i) a time interval Tf between a first vehicle and a second vehicle of the plurality of vehicles where the first vehicle is traveling ahead of the second vehicle, (ii) a time interval Ts that is obtained based on a time period required for a vehicle to travel one lap of the path divided by a number of the vehicles that are traveling on the path, and (iii) a time interval Tb between a third vehicle of the plurality of vehicles and the second vehicle where the third vehicle is traveling behind the second vehicle, wherein when the time interval Tf is equal to or greater than the time interval Ts, and the time interval Tb is less than the time interval Ts, transmit an instruction for transport operation to the respective vehicle control apparatus installed in the second vehicle such that the second vehicle arrives at a desired arrival position at a designated time at a higher speed than a predetermined operating speed, wherein when the time interval Tf is less than the time interval Ts, and the time interval Tb is equal to or greater than the time interval Ts, transmit an instruction for transport operation to the respective vehicle control apparatus installed in the second vehicle such that the second vehicle arrives at the desired arrival position at the designated time at a lower speed than the predetermined operating speed, and wherein the respective vehicle control apparatuses are configured to control the respective vehicles based on the respective instructions received from the transport operation control apparatus. 

Independent claims 3, 5, and 6 recite substantially similar limitations as claim 1 and are allowed for the same reason as claim 1.

Claims 2 and 4 are allowed because they depend from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON L TROOST/Primary Examiner, Art Unit 3668